Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 7 April 1790
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Treasury Department,April 7th. 1790.
Gentlemen,

I have, by this opportunity, time only to acknowledge your several favors of the 11th, 12th, and 15th, of September, and 7th. of November, to the late Treasury Board, and of the 29th. of December to myself, and to enclose you the first of eight setts of Bills of Exchange, as per list at foot, amounting together to one hundred thousand current Guilders, towards payment of the arrears of interest on the loans of the United States, due the first of June next.
I flatter myself, that such dispositions will shortly take place, as will secure, for the future, a punctual and regular compliance with the engagements of the United States.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst & HubbardAmsterdam.

